92 F.3d 1177
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eula DANCE, Plaintiff-Appellant,v.ELIZABETH CITY-PASQUOTANK BOARD OF EDUCATION;  Joseph W.Peel, Doctor;  Cleveland Hawkins, Defendants-Appellees.Eula DANCE, Plaintiff-Appellant,v.ELIZABETH CITY-PASQUOTANK BOARD OF EDUCATION;  Joseph W.Peel, Doctor;  Cleveland Hawkins, Defendants-Appellees.
Nos. 96-1287, 96-1083.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 30, 1996.

Eula Dance, Appellant Pro Se.
John David Leidy, HORNTHAL, RILEY, ELLIS & MALAND, Elizabeth City, North Carolina, for Appellees.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on her 42 U.S.C. § 1983 (1988) complaint and granting in part the Appellees' motion for costs.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Dance v. Elizabeth City-Pasquotank Bd. of Educ., No. CA-94-44-2-H2 (E.D.N.C. Nov. 6, 1995;  Feb. 5, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED